941 A.2d 592 (2008)
193 N.J. 589
In the Matter of James A. WALDRON, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 15, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-239, concluding that as a matter of final discipline pursuant to Rule 1:20-13, JAMES A. WALDRON of CAPE MAY COURTHOUSE, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of six months based on respondent's guilty plea in the United States District Court for the District of New Jersey to one count of willful failure to file an income tax return (26 U.S.C. § 7203) conduct in violation of RPC 8.4(d)(criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that JAMES A. WADRON is suspended from the practice of law for a period of six months and until the *593 further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he is current in his, compliance with the restitution requirement of his federal sentence; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.